DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2022 was considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 08/01/2022. As directed by the amendment: no claims have been amended, claim 7 has been cancelled, and no claims have been added. Thus, claims 1-6 and 8-20 are presently pending in the application wherein claims 10-20 are withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of O’Connor (US 2019/0336684) (discussed below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Booth (US 2015/0217053); in view of O’Connor (US 2019/0336684).
Regarding Claim 1, Booth discloses a method performed by a processor of an insulin delivery device (system (100) and insulin pump (123a); Fig.1B), comprising: with the processor of the insulin delivery device (the system (100) has a processor/computing device (112) capable of executing instructions) (parag. [0084], first sentence), estimating total daily basal insulin needs of a user (Based on those measurements (that may be stored in non-transitory memory 24, 114, 144), the system 100 recommends an intravenous dosage of insulin, glucose, or saline or a subcutaneous basal and bolus insulin dosing recommendation or prescribed dose to adjust and maintain the blood glucose level towards a configurable (based on the patient's information) physician's determined blood glucose target range BGTR; parag. [0057], lines 20-26) based on a historic amount of insulin delivered by insulin delivery device to the user per day (parag. [0057], lines 16-26); with the processor (112) of the insulin delivery device, estimating total daily bolus insulin needs of the user (parag. [0057], lines 20-26) based on past insulin bolus deliveries to the user (parag. [0057], lines 16-26); with the processor (computing device) of the insulin delivery device, adding the estimate of the total daily basal insulin needs of the user with the estimate of the total daily bolus insulin needs of the user to obtain a daily estimate of insulin needs for the user (The method further includes determining, using the computing device, recommended insulin dose comprising a daily basal insulin and a daily meal insulin for subcutaneous therapy as an apportioning of the total daily dose of insulin; parag. [0011], lines 12-16); a reservoir for the insulin delivery device (The device includes: a pump, a disposable reservoir for insulin, and a disposable infusion set; parag. [0072], lines 4-6); and displaying a prompt via a user interface inform the user of the determined amount of insulin (Further, the method includes sending the recommended insulin does from the computing device to a subcutaneous injection device or electronically displaying the recommended insulin doses on a display in communication with the computing device; parag. [0011], last sentence).
Booth does not explicitly disclose determining the number of days of insulin for the user to be stored in reservoir for the insulin delivery device and determining an amount of insulin to be filled in the reservoir equal to the daily estimate of insulin needs for the user multiplied by the determined number of days of insulin for the user to be stored in the reservoir via the processor of the insulin delivery device.
O’Connor teaches it was known in the art to have the insulin delivered in one day (determining the number of days to deliver the required insulin) (parag. [0049] and determining/calculating the total daily insulin (TDI)- based basal by multiplying the user’s daily insulin requirement by 0.5 and then dividing that value by 24 (number of hours in a day) (the amount of insulin to be filled in the reservoir is fully capable of being calculated by the daily required insulin multiplied by the number of days, since the divided hours is just the reciprocal of the multiplied days) (parag. [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Booth to incorporate the teachings of O’Connor to have a processor that determines the amount of days of the insulin to be stored in the reservoir and determines an amount of insulin filled in the reservoir in order to control the total recommended amount of insulin for a period of time via the processor to reduce any erroneously user-entered basal values (parag. [0049]).
Regarding Claim 2, Booth as modified discloses the method of claim 1, and O’Connor further discloses wherein the estimating the total daily insulin needs of the user comprises determining an average dosage of insulin delivered by   the insulin delivery device for a period and multiplying the average dosage by the number of the periods in a day to calculate the amount of insulin delivered by the insulin delivery device to the user per day (parag. [0049]).
Regarding Claim 3, Booth as modified discloses the method of claim 1, and O’Connor further teaches wherein the estimating the total daily insulin needs of the user comprises multiplying the amount of insulin delivered by the insulin delivery device to the user per day by a factor (0.5) (parag. [0049]).
Regarding Claim 5, Booth as modified discloses the method of claim 1, and further discloses further comprising adjusting the estimate of the total daily bolus insulin needs of the user by a safety factor (multiplier) before adding with the estimate of the total daily basal insulin needs of the user (The method may further include determining, using the computing device, a total daily dose of insulin based on the multiplier when the current blood glucose measurement is within a stability target range for a threshold period of time. The method further includes determining, using the computing device, recommended insulin dose comprising a daily basal insulin and a daily meal insulin for subcutaneous therapy as an apportioning of the total daily dose of insulin; parag. [0011], lines 9-16).
Regarding Claim 6, Booth as modified discloses the method of claim 1, and further discloses wherein the estimating total daily bolus insulin needs of the user comprises subtracting two times the estimated total daily basal insulin needs of a user from an average overall sum of insulin deliveries to the user, including basal deliveries and bolus deliveries (the total daily insulin needs is equal to adding the total daily bolus insulin and the total daily basal insulin (parag. [0011], lines 12-16), and Lee teaches that the total daily insulin can be multiplied by multiplier B (2-3) (parag. [0033], lines 7-15). The total daily bolus insulin needs can be estimated by subtracting two times the total daily basal insulin needs from an average sum of insulin delivered).
Regarding Claim 8, Booth discloses non-transitory computer-readable storage medium storing instruction for execution by a processor (112) of an insulin delivery device (100 and 123a) to perform the following: estimate total daily basal insulin needs of a user (Based on those measurements (that may be stored in non-transitory memory 24, 114, 144), the system 100 recommends an intravenous dosage of insulin, glucose, or saline or a subcutaneous basal and bolus insulin dosing recommendation or prescribed dose to adjust and maintain the blood glucose level towards a configurable (based on the patient's information) physician's determined blood glucose target range BGTR; parag. [0057], lines 20-26) based on a historical amount of insulin delivered by insulin delivery device to the user per day parag. [0057], lines 16-26); estimate total daily bolus insulin needs of the user (parag. [0057], lines 20-26) based on past insulin bolus deliveries to the user (parag. [0057], lines 16-26);6Appl. No. 16/780,278Docket No.: ISL-136US Response Dated April 28, 2022Examiner: SIRMONS, KEVIN Cadd the estimate of the total daily basal insulin needs of the user with the estimate of the total daily bolus insulin needs of the user to obtain a daily estimate of insulin needs for the user (The method further includes determining, using the computing device, recommended insulin dose comprising a daily basal insulin and a daily meal insulin for subcutaneous therapy as an apportioning of the total daily dose of insulin; parag. [0011], lines 12-16); a reservoir for the insulin delivery device (The device includes: a pump, a disposable reservoir for insulin, and a disposable infusion set; parag. [0072], lines 4-6); and display a prompt via a user interface to inform the user of the determined amount of insulin (Further, the method includes sending the recommended insulin does from the computing device to a subcutaneous injection device or electronically displaying the recommended insulin doses on a display in communication with the computing device; parag. [0011], last sentence).
Booth does not explicitly disclose determining the number of days of insulin for the user to be stored in reservoir for the insulin delivery device and determining an amount of insulin to be filled in the reservoir equal to the daily estimate of insulin needs for the user multiplied by the determined number of days of insulin for the user to be stored in the reservoir via the processor of the insulin delivery device.
O’Connor teaches it was known in the art to have the insulin delivered in one day (determining the number of days to deliver the required insulin) (parag. [0049] and determining/calculating the total daily insulin (TDI)- based basal by multiplying the user’s daily insulin requirement by 0.5 and then dividing that value by 24 (number of hours in a day) (the amount of insulin to be filled in the reservoir is fully capable of being calculated by the daily required insulin multiplied by the number of days, since the divided hours is just the reciprocal of the multiplied days) (parag. [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Booth to incorporate the teachings of O’Connor to have a processor that determines the amount of days of the insulin to be stored in the reservoir and determines an amount of insulin filled in the reservoir in order to control the total recommended amount of insulin for a period of time via the processor to reduce any erroneously user-entered basal values (parag. [0049]).
Regarding Claim 9, Booth discloses an insulin delivery device, comprising: an insulin reservoir for storing insulin (The device includes: a pump, a disposable reservoir for insulin, and a disposable infusion set; parag. [0072], lines 4-6); a storage (non-transitory memory (24)) for storing a program (process (200); Fig.2A) for determining an amount of insulin to be filled into the insulin reservoir for a user (Therefore, the clinical decision support system 100 calculates a personalized dose of insulin to bring and maintain the patient's blood glucose level into a target range BGTR, while taking into consideration the condition of the patient 10; parag. [0080], last sentence), a history of insulin deliveries by the insulin delivery device to the user and a history of bolus insulin deliveries for the user (Based on those measurements (that may be stored in non-transitory memory 24, 114, 144), the system 100 recommends an intravenous dosage of insulin, glucose, or saline or a subcutaneous basal and bolus insulin dosing recommendation or prescribed dose to adjust and maintain the blood glucose level towards a configurable (based on the patient's information) physician's determined blood glucose target range BGTR; parag. [0057], lines 20-26); a processor (112) for executing the program (200) to perform the following: estimating total daily basal insulin needs of a user based on a historical amount of insulin delivered by an insulin delivery device to the user per day (parag. [0057], lines 16-26); estimating total daily bolus insulin needs of the user based on past insulin bolus deliveries to the user (parag. [0057], lines 16-26); adding the estimate of the total daily basal insulin needs of the user with the estimate of the total daily bolus insulin needs of the user to obtain a daily estimate of insulin needs for the user (The method further includes determining, using the computing device, recommended insulin dose comprising a daily basal insulin and a daily meal insulin for subcutaneous therapy as an apportioning of the total daily dose of insulin; parag. [0011], lines 12-16); 7Appl. No. 16/780,278Docket No.: ISL-136US Reply to Non-Final Office Action of January 28, 2022TC/A.U. 3783and displaying a prompt via a user interface to inform the user of the determined amount of insulin (Further, the method includes sending the recommended insulin does from the computing device to a subcutaneous injection device or electronically displaying the recommended insulin doses on a display in communication with the computing device; parag. [0011], last sentence).
Booth does not explicitly disclose determining the number of days of insulin for the user to be stored in reservoir for the insulin delivery device and determining an amount of insulin to be filled in the reservoir equal to the daily estimate of insulin needs for the user multiplied by the determined number of days of insulin for the user to be stored in the reservoir via the processor of the insulin delivery device.
O’Connor teaches it was known in the art to have the insulin delivered in one day (determining the number of days to deliver the required insulin) (parag. [0049] and determining/calculating the total daily insulin (TDI)- based basal by multiplying the user’s daily insulin requirement by 0.5 and then dividing that value by 24 (number of hours in a day) (the amount of insulin to be filled in the reservoir is fully capable of being calculated by the daily required insulin multiplied by the number of days, since the divided hours is just the reciprocal of the multiplied days) (parag. [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Booth to incorporate the teachings of O’Connor to have a processor that determines the amount of days of the insulin to be stored in the reservoir and determines an amount of insulin filled in the reservoir in order to control the total recommended amount of insulin for a period of time via the processor to reduce any erroneously user-entered basal values (parag. [0049]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Booth (US 2015/0217053); in view of O’Connor (US 2019/0336684) and Desborough (US 2018/0200441).
Regarding Claim 4, Booth as modified discloses all the limitations of claim 3 above.
Booth does not appear to disclose that the factor is 2.
Desborough teaches it was known in the art to have a factor of 2 multiplied by the amount of insulin delivered (parag. [0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Booth to incorporate the teachings of Desborough to have a factor of 2 in order to correct bolus equation (parag. [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783